Citation Nr: 0424865	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for glaucoma, including 
defective vision.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.  He also served with the Puerto Rico National Guard 
from February 1950 to February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  According to a VA 
Form 21-22 in the claims folder the veteran appointed Puerto 
Rico Public Advocate for Veterans Affairs as his 
representative in May 2003.  In December 2003, he expressed 
dissatisfaction with his representation and withdrew it.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran has refractive error and glaucoma.

3.  The earliest indication in the record of defective vision 
is a report in 2003 that dates this disorder to 1981; there 
is no suggestion that it is related to service or is other 
than refractive error.

4.  There is no evidence of glaucoma in service and no 
competent evidence linking the veteran's current glaucoma 
with the veteran's military service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§  3.1, 3.6, 3.303 (2003).

2.  Refractive error is not a disability for which VA 
compensation may be awarded.  38 C.F.R. § 3.303(c) (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a January 2002 letter, the RO explained the requirements 
for establishing service connection, and explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
In addition, the July 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided the appellant with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
January 2002, prior to the February 2003 rating decision at 
issue here, such that there is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).
 
In this case, although the VCAA letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure.  The RO also asked the veteran to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  In addition, the letter asked the veteran to provide 
any other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains a VA examination, some service personnel records, 
and private medical records.  38 U.S.C.A. § 5103A.  The RO 
attempted to obtain a complete copy of the veteran's service 
medical and personnel records, but a March 2002 response to 
an inquiry for such records indicates that the case is fire- 
related, referring to a 1973 fire at the National Personnel 
Records Center.  It was noted that there were no service 
medical records or surgeon general reports available for the 
veteran.  The Board notes that in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Furthermore, while the veteran specifically requested a VA 
medical examination there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d).  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) found that VA 
had not fulfilled the duty to assist when it failed to 
provide the veteran with a medical examination and opinion.  
The veteran had a diagnosis of tinnitus, which the Court 
found met the requirement of competent evidence of a current 
disability. Id.  In addition, the veteran had provided lay 
evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability might 
be associated with the veteran's active service. Id. at 374-
75.  The Court then found that there was not competent 
medical evidence addressing whether there was a nexus between 
the tinnitus and service. Id. at 375.  It concluded that, 
because such a medical opinion was necessary to decide the 
claim, the VCAA required VA to obtain a medical nexus 
opinion. Id.   

The instant appeal differs from the Charles case in one 
critical aspect.  In Charles, the Court specifically found 
that the veteran was competent to testify as to ringing in 
his ears because ringing in the ears was capable of lay 
observation. Id. at 374 (citing Caluza v. Brown, 7 Vet. App. 
498 (1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Thus, that 
lay evidence was sufficient to associate the tinnitus with 
service. Id.  Tinnitus is generally defined as a noise in the 
ears, such as ringing.  See YT v. Brown, 9 Vet. App. 195 
(1996) (citing Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994)).

In this case, as discussed above, the issue is whether the 
veteran's glaucoma, including residuals thereof, was incurred 
in or otherwise related to service.  None of the medical 
evidence suggests a causal connection between glaucoma or any 
other eye problem and the veteran's military service.  
Furthermore, the Court has held that bare transcription of 
lay history, unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence. LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The veteran is not competent 
to offer an opinion as to the etiology of his glaucoma.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As his opinion is 
the only evidence associating his glaucoma with service, the 
Board finds that the second requirement at 38 U.S.C.A. § 
5103A(d) is not met.  Accordingly, the Board finds that the 
duty to assist with respect to this claim has been met.  

Service Connection for Glaucoma

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges, in essence, that he sustained an injury 
in service to his left cheek when he fell into a ditch in May 
or June of 1954 and that this accident contributed to the 
development of glaucoma.  Initially, the Board notes that the 
evidence shows that the veteran currently suffers from 
glaucoma.  However, there is no connection shown between the 
veteran's glaucoma and his military service.  As was stated 
earlier, the veteran's service medical records and most of 
his personnel records were destroyed during the 1973 fire at 
the National Personnel Records Center.  The claims file only 
contains a few service personnel records and none of these 
records confirms either the alleged May or June 1954 incident 
or the presence in service of any eye disorder. 

The record is silent for any treatment for glaucoma during 
service or for nearly fifty years after service.  The claims 
file contains recent treatment records from various private 
doctors who treated the veteran for glaucoma.  These 
treatment records were formally translated from Spanish into 
English by the Board and copies of those translations are 
associated with the claims folder.  Collectively, those 
records are dated from approximately December 2001 through 
April 2003.  Subsequent to these translations the veteran 
submitted additional private treatment records written in 
Spanish and dated from January 2004 through April 2004.  
While these more recent treatment records have not been 
formally translated, the Board finds, upon comparing them to 
the reports of record and their translations, that they 
conform with the formal, written translations of the private 
treatment records in that they do not refer to any nexus of 
glaucoma with military service.  An April 2003 private 
medical report shows a diagnosis of glaucoma and refractive 
error, with a notation that "records" show refractive error 
in October 1981.  None of these private medical records 
contain opinions indicating that the veteran's eye problems 
are related to his active service.

There are also VA outpatient reports of record dated in 2003 
and 2004.  A report of a visual evaluation in November 2003 
shows the presence of glaucoma, with the examiner noting that 
the veteran "refers lost vision after accident in Korea."  
History provided by the veteran on a VA examination conducted 
for the purpose of entitlement to aid and attendance noted a 
"(h)istory of glaucoma in the year 2001."  

Thus, the record lacks any competent evidence connecting his 
glaucoma to service.  As was stated earlier, the veteran is 
not competent to offer an opinion as to the etiology of his 
glaucoma, and the private medical reports fail to suggest a 
causal connection between the disability and his military 
service.  Also, there is no evidence of continual symptoms of 
glaucoma since service, as the first medical report in the 
record after the veteran's 1954 discharge is dated in 2001.  
The allegations of over 50 years of symptoms are not 
documented.  Therefore, service connection for glaucoma is 
denied.

The veteran has attributed visual difficulty to glaucoma, and 
the Board notes that he has been diagnosed with refractive 
error.  However, there is no competent evidence showing that 
his refractive error, for which he claims that glasses were 
prescribed, is related to glaucoma.  Refractive error is 
considered to be a developmental or congenital disorder and, 
as such, is not a disease or injury within the meaning of 
applicable legislation pertaining to veterans' benefits.  
38 C.F.R. § 3.303(c) (2003).



							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for glaucoma and for 
residuals thereof, including defective vision, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



